NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 16, 2010*
                                  Decided January 7, 2011

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1677

SERGEY KOLENCHENKO,                               Petition for Review of an Order of the Board
     Petitioner,                                  of Immigration Appeals

       v.                                         No. A089‐278‐126

ERIC H. HOLDER, JR., 
Attorney General of the United States
      Respondent.                 

                                          O R D E R

       Sergey Kolenchenko, a Russian citizen, petitions for review of an order of the Board
of Immigration Appeals (BIA) upholding the immigration judge’s denial of his applications
for withholding of removal and relief under the Convention Against Torture (CAT).  We
dismiss the petition.



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 10‐1677                                                                                Page 2

       Kolenchenko entered the United States in 2001 but overstayed his visa.  In 2003 he
was convicted in Virginia state court of possession of a controlled substance, namely
cocaine.  In 2009 the Department of Homeland Security commenced removal proceedings,
charging Kolenchenko with removal under 8 U.S.C. § 1227(a)(1)(B), as an alien who
remained in the United States longer than permitted, and under 8 U.S.C. § 1227(a)(2)(B)(i),
as an alien who was convicted of a controlled substance offense.  Kolenchenko did not
dispute removability on the basis of the drug conviction, but filed a defensive asylum
application based on the political persecution he alleged to have endured, and expected to
face when he returned, because of his involvement with an opposition political party he
referred to as the “Regional Party of Russia.”  

        The immigration judge rejected Kolenchenko’s application for asylum as untimely
because he filed it some nine years, rather than one year, after his arrival.  Additionally, the
immigration judge found that Kolenchenko did not qualify for withholding of removal
under 8 U.S.C. § 1231(b)(3) because he presented insufficient evidence to show a clear
probability he would suffer future persecution because of his political activities.  Lastly, the
IJ denied Kolenchenko’s request for relief under CAT, finding that Kolenchenko presented
insufficient evidence to show it more likely than not that he would be tortured by or with
the acquiescence of the Russian government.  The BIA affirmed the immigration judge’s
decision.  

        In his petition for review, Kolenchenko does not challenge the untimeliness of his
asylum application and asserts instead–in only broad strokes–that the BIA erred in rejecting
his claims for withholding of removal and relief under CAT.

        As a preliminary matter, however, we must ask whether we have jurisdiction to
consider Kolenchenko’s challenges.  Because Kolenchenko is removable based on his drug
offense, 8 U.S.C. § 1227(a)(2)(B)(i), our jurisdiction to review the final order of removal is
limited.  See 8 U.S.C. § 1252(a)(2)(C); see e.g., Aguilar‐Mejia v. Holder, 616 F.3d 699, 703 (7th
Cir. 2010); Petrov v. Gonzales, 464 F.3d 800, 802 (7th Cir. 2006).  We may consider only
constitutional claims and questions of law.  8 U.S.C. § 1252(a)(2)(D); Aguilar‐Mejia, 616 F.3d
at 703.  Kolenchenko’s assertion that he has supplied sufficient proof to obtain withholding
of removal or relief under CAT does not fall within the ambit of § 1252(a)(2)(C)’s narrow
exception.  See Petrov, 464 F.3d at 802; Hamid v. Gonzales, 417 F.3d 642, 647 (7th Cir. 2005).

       Accordingly, we DISMISS the petition for review.